CORRECTED NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Correction
IFW PTOL Issue Classification form has been corrected for incorrect numbering of claims. Claim 4 was incorrectly indicated as canceled. Currently Issues classification form is corrected to indicate the claims 1-4 and 6-7 are allowed. The below examiner’s amendment is the same as appears in the original Notice of Allowance dated 23 April 2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 Jan 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 April 2021 was filed after the mailing date of the Final Office Action on 14 September 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are “gas supply unit” of claim l and 3, “gas exhaust unit” of claim 1, “driving unit” of claim 1 and 2, “control unit” of claim 2 and 3, “supporting member” of claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purposes of examination “gas supply unit” of claim 1 and 3 shall be interpreted as comprising gas source group 40, the flow rate controller group 44, the valve group 42, the gas supply line 38, and the upper electrode 30 or equivalents thereof in light of Fig. 1 and page 13 line 16-20 of the Specification; “gas exhaust unit” of claim 1 shall be interpreted as comprising a pump or equivalents thereof in light of Specification page 13 line 25-“driving unit” of claim 1 and 2 shall be interpreted as comprising a motor or equivalents thereof in light of Specification page 20 line 23; “control unit” of claim 2 and 3 shall be interpreted as comprising a computer, including a processor, a storage unit, an input device, a display device and the like or equivalents thereof in light of Specification page 14 line 1-5; “supporting member” of claim 4 shall be interpreted as comprising supporting member 68 having an annular upper part 68a and annular lower part 68c connected via a cylindrical intermediate support part or equivalents thereof in light of Specification page 19 line 1-4 and Fig. 1.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was discussed in an interview with Steven Weihrouch on 15 April 2021 and confirmed as approved on 19 April 2021.

The application has been amended as follows: 

Claims
The claims are amended as follows.

1.(Currently Amended) A plasma processing apparatus for performing plasma processing on a target object, comprising: 
a processing chamber; 
a mounting table provided in the processing chamber, the mounting table having a mounting region on which the target object is mounted; 
 	a baffle structure provided below the mounting region and between the mounting table and the processing chamber, the baffle structure defining a first space including the mounting region and a second space below the mounting region in the processing chamber, wherein the baffle structure includes: 
 	a first member having a first cylindrical part extending between the mounting table and the processing chamber and having a plurality of through-holes elongated in a vertical direction, wherein the first cylindrical part extends in a circumferential direction around the mounting table, and the plurality of through-holes are positioned along the first cylindrical part in the circumferential direction, and 
 	a second member having a second cylindrical part having an inner diameter greater than an outer diameter of the first cylindrical part; 
 	a gas supply unit connected to the first space; 
 	a gas exhaust unit connected to the second space; and 
 	a driving unit configured to vertically move the second cylindrical part in a region including a gap between the first member and the processing chamber, 
wherein the first member includes a lower annular part and an upper annular part, 

wherein when the second cylindrical part is in a vertical position in which the second cylindrical part fully faces and shields the through-holes of the first cylindrical part, the first space communicates with the second space via the through-holes and a gap in a diametrical direction between the first cylindrical part and the second cylindrical part, 
 	wherein the second cylindrical part does not have through-holes such that when the second cylindrical part fully faces and shields the through-holes of the first cylindrical part, conductance between the first space and the second space is through the gap between the first cylindrical part and the second cylindrical part, and wherein the second member includes an annular part extending from a lower end of the second cylindrical part in a diametrically outward direction at a location below a location at which the upper annular part of the first member is supported by the sidewall of the processing chamber such that, when the second cylindrical part is in a vertical position in which the second cylindrical part does not face the through-holes of the first cylindrical part, the first space communicates with the second space through the through-holes of the first cylindrical part and between the sidewall of the chamber and the annular part extending from the lower end of the second cylindrical part. 

4. (Currently Amended) The plasma processing apparatus of claim 1, wherein the sidewall of the processing chamber includes an upper part and a lower part, and 
wherein the plasma processing apparatus further comprises a supporting member having an upper part interposed between the upper part and the lower part of the sidewall and a lower part to which the upper annular part of the first member is fixed.

Allowable Subject Matter
Claims 1-4, 6-7 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Closest prior art of record (viz. Hayashi et al. (US 2004/0261712 A1 hereinafter “Hayashi”) in view of Horiguchi et al. (US 2011/0290419 A1 hereinafter “Horiguchi”), Lee (US 2015/0187545 A1 hereinafter “Lee ‘545”) and Tepman et al. (US 2003/0153177 A1 hereinafter “Tepman”)) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations “a gap in a diametrical direction between the first cylindrical part and the second cylindrical part, wherein the second cylindrical part does not have through-holes such that when the second cylindrical part fully faces and shields the through-holes of the first cylindrical part, conductance between the first space and the second space is through the gap between the first cylindrical part and the second cylindrical part”, in the context of other limitations of the claim (i.e. the specific structural configuration of the parts of the first member, the parts of the second member, and sidewall of the chamber with respect to one another). See also applicant’s remarks (page 9-14) filed 14 Jan 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hirose et al. (US 2004/0149214 A1) teaches a plasma processing apparatus (abstract, Fig. 1) including a cylindrical part having no through holes (comprising shutter 20, Fig. 1 and 3, paragraph [0033]) and including an annular extending part from a lower end (as understood from Fig. 1 and 2) and a driving unit (comprising air cylinder 22 connected to .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREEN CHAN/Examiner, Art Unit 1716